Name: Commission Regulation (EEC) No 1929/86 of 23 June 1986 amending Regulation (EEC) No 576/86 fixing, until the end of the 1985/86 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/16 Official Journal of the European Communities 24. 6. 86 COMMISSION REGULATION (EEC) No 1929/86 of 23 June 1986 amending Regulation (EEC) No 576/86 fixing, until the end of the 1985/86 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice as a result of the accession of Spain ('), and in particular Article 8 thereof, Whereas Article 72 ( 1 ) of the Act of Accession stipulates that the accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted at 31 December 1985 ; whereas, in accordance with Regulation (EEC) No 468/86, that difference may be adjusted to make the products concerned comparable ; Whereas the difference between the Community inter ­ vention price and the Spanish price for paddy rice should be reduced by 5,02 ECU/tonne to ensure such compar ­ ability ; whereas that reduction stems from the difference in this marketing year between Spanish rice and the Community standard quality ; whereas Commission Regulation (EEC) No 576/86 (2) shall therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex C to Regulation (EEC) No 576/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President C) OJ No L 55, 1 . 3 . 1986, p. 28 . P) OJ No L 57, 1 . 3 . 1986, p. 12. 24. 6. 86 Official Journal of the European Communities No L 167/17 ANNEX ANNEX C (ECU/tonne) CCT heading No Basic product Description Coefficient Accession compensatory amount 10.06 Rice : \ B Other : I Paddy rice ; husked rice : a)I Paddy rice : 1  Round grain  71,17 2  Long grain  71,17 b)I Husked rice : I 1  Round grain  88,96 2  Long grain  88,96 II Semi-milled or wholly-milled rice :I a)I Semi-milled rice : I 1  Round grain  107,78 2  Long grain  120,27 b) Wholly-milled rice : \ 1  Round grain  1 14,79 2  Long grain  128,93 III Broken rice l 29,46 11.01 I F Broken rice Rice flour 1,06 31,23 11.02 I AVI Broken rice Rice groats and meal 1,06 31,23 E II d) 1 Broken rice Flaked rice 1,80 53,03 F VI Broken rice Rice pellets 1,06 31,23 11.08 || II All Broken rice Rice starch 1,52 8,44'